PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Jan AZIZ
Application No. 15/996,277
Filed: June 01, 2018
Attorney Docket No. JAAZ18.US.U.001
:
:
:         DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed August 03, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before July 19, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed April 19, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on July 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $300.00, previously submitted July 21, 2021, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

This application is being referred to the Office of Data Management for processing into a patent.


	
/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions